DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to communications received 01/08/2020.
Claims 12 – 34 are allowed.  Claims 1 – 11 are canceled.  
Examiner’s Amendment
An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
Authorization for this examiner’s amendment was given in a communication with William Allen on June 5, 2021.

Claims:
12.  (Currently Amended)  A system for delivering content from a content provider system to a user device, the content provider system being configured to deliver the content in response to a request having one or more predefined formats, the user device comprising an application executing on the user device, the application being associated with an application interface, the application being configured to receive input data from at least one user through the application interface, the input data comprising a plurality of data items, and the system comprising:
a bridging device configured to dynamically connect the application to the content provider system during execution of the application extension, the application extension being configured to activate a connection to the bridging device in response to detecting an activation condition, the application being configured to transmit at least some of the data items to the bridging device during the connection to the bridging device, and the bridging device being configured to generate the request one or more predefined each data item transmitted to the bridging device and to transmit the request to the content provider system.

13.  (Currently Amended)  The system of claim 12, wherein the request includes a plurality of request parameters, and the bridging device comprises:
	a parser configured to parse a plurality of reference values for each request parameter, in response to receiving an input data block containing one or more of the data items; and
a mapper configured to determine if at least some of the reference values each data item contained in the input data block or in one or more auxiliary sources, the mapper being further configured to associate an elementary scoring to each data item mapping [[a]] one of the reference values.

14.  (Currently Amended)  The system of claim 13, wherein each reference value is associated with a list including a plurality of auxiliary values, and the mapper is configured to determine a mapping between [[a]] each reference value and [[a]] each data item contained in the input data block or in the one or more auxiliary sources

15.  (Currently Amended)  The system of claim 13 wherein the bridging device comprises: 
a request generator configured to generate the request based on the elementary scoring associated with each data item, the request comprising request parameters, each request parameter being associated with one or more of the reference values, each request parameter having a value derived from elementary scoring associated to each data item mapping one of the reference values; and
wherein the bridging device is further configured to send the request to the content provider system.

16.  (Currently Amended)  The system of claim 15, wherein the value of [[a]] each request parameter is determined from the reference value for which the elementary scoring is highest 

17.  (Currently Amended)  The system of claim 16, wherein the bridging device is configured to determine the value of [[the]] each request parameter using a function defining a relationship between the value of [[the]] each request parameter and the one or more of the reference values. 

18.  (Currently Amended)  The system of claim 13, wherein the bridging device further comprises:
a converter configured to convert [[the]] a first format of a reference value into [[the]] a second format of the request parameter associated with the reference value.
22.  (Currently Amended)  The system of claim 21, wherein the rendering unit is configured to dynamically adjust [[the]] a plurality of dimensions of the application as a function of the content transmitted by the bridging device.

23.  (Currently Amended)  A method of delivering content from a content provider system to a user device, the content provider system being configured to deliver the content in response to a request having one or more predefined formats, the user device comprising an application executing on the user device, the application being associated with an application interface, the application being configured to receive input data in one or more input data blocks from at least one user through the application interface, the input data comprising a plurality of data items, and the method comprising:
dynamically connecting the application to the content provider system via a bridging device during execution of the application extension; 
activating, by the application extension, a connection to the bridging device in response to detecting an activation condition;
transmitting at least some of the data items comprised in each input data block from the application to the bridging device during the connection to the bridging device; 
generating, by the bridging device, the request for the content according to one of the one or more predefined each data item transmitted to the bridging device; and 
transmitting the request from the bridging device to the content provider system.

24.  (Currently Amended)  The method of claim 23, wherein the request includes a plurality of request parameters, and further comprising:
	parsing, by the bridging device, a plurality of reference values for each request parameter, in response to receiving the input data in the one or more [[an]] input data blocks 
determining, by the bridging device, if at least some of the reference values comprised in the one or more input data blocks or in one or more auxiliary sources; and
associating, by the bridging device, an elementary scoring to each data item mapping [[a]] one of the reference values.  

25.  (Currently Amended)  The method of claim 24, wherein each reference value is associated with a list including a plurality of auxiliary values, and further comprising:
determining, by the bridging device, a mapping between [[a]] each reference value and [[a]] each data item contained in the one or more input data blocks or in the one or more auxiliary sources

26.  (Currently Amended)  The method of claim 24, further comprising: 
generating, by the bridging device, the request based on the elementary scoring associated with each data item, the request comprising request parameters, each request parameter being associated with one or more of the reference values, each request parameter having a value derived from elementary scoring associated to each data item mapping one of the reference values; and
sending the request from the bridging device to the content provider system.

27.  (Currently Amended)  The method of claim 26, wherein the value of [[a]] each request parameter is determined from the reference value for which the elementary scoring is highest 

28.  (Currently Amended)  The method of claim 27, further comprising:
determining, by the bridging device, the value of [[the]] each request parameter using a function defining a relationship between the value of [[the]] each request parameter and the one or more of the reference values. 

29.  (Currently Amended)  The method of claim 24, further comprising:
converting, by the bridging device, [[the]] a first format of a reference value into [[the]] a second format of the request parameter associated with the reference value.

33.  (Currently Amended)  The method of claim 32, further comprising:
dynamically adjust [[the]] a plurality of dimensions of the application as a function of the content transmitted by the bridging device.

34.  (Currently Amended)  A computer program product comprising:
a non-transitory computer-readable storage medium; and
instructions stored on the non-transitory computer-readable storage medium that, when executed by a processor, cause the processor to deliver content from a content provider system to a user device, the content provider system being configured to deliver the content in response to a request having one or more predefined formats, the user device comprising an application executing on the user device, the application being associated with an application interface, the application being configured to receive input data in one or more input data blocks from at least one user through the application interface, the input data comprising a plurality of data items, and the application comprising an application extension, the instructions comprising:
dynamically connecting the application to the content provider system via a bridging device during execution of the application extension; 
activating, by the application extension, a connection to the bridging device in response to detecting an activation condition;
transmitting at least some of the data items comprised in each input data block from the application to the bridging device during the connection to the bridging device; 
generating, by the bridging device, the request for the content according to one of the one or more predefined each data item transmitted to the bridging device; and 
transmitting the request from the bridging device to the content provider system.
Reasons for Allowance
The following is an examiner's statement of reasons for allowance: Independent claim 12 (and similarly, independent claims 23 and 34), when considered as a whole, is allowable over the prior art of record. Specifically, the prior art of record fails to clearly teach or fairly suggest the combination of the following limitations, as recited in independent claim 12 (and similarly recited in independent claims 23 and 34):
a bridging device configured to dynamically connect the application to the content provider system during execution of the application extension, the application extension being configured to activate a connection to the bridging device in response to detecting an activation condition, the application being configured to transmit at least some of the data items to the bridging device during the connection to the bridging device, and the bridging device being configured to generate the request according to one of the one or more predefined formats using each data item transmitted from the application to the bridging device and to transmit the request to the content provider system.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CRAIG C DORAIS whose telephone number is (571)270-3371.  The examiner can normally be reached on M-S 6:00 - 10:00am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dennis Chow can be reached on 571-272-7767.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CRAIG C DORAIS/Primary Examiner, Art Unit 2194